 



Exhibit 10.9
EXECUTIVE SUPPLEMENTAL RETIREMENT
PLAN AGREEMENT
     THIS AGREEMENT is made and entered into this 30th day of March , 2005, by
and between the Bank of Granite, a bank organized and existing under the laws of
the State of North Carolina (hereinafter referred to as the “Bank”), and R.
Scott Anderson, an Executive of the Bank (hereinafter referred to as the
“Executive”).
     WHEREAS, the Executive is now in the employ of the Bank and has for many
years faithfully served the Bank. It is the consensus of the Board of Directors
(hereinafter referred to as the “Board”) that the Executive’s employment has
been of exceptional merit, in excess of the compensation paid and an invaluable
contribution to the profits and position of the Bank in its field of activity.
The Board further believes that the Executive’s experience, knowledge of
corporate affairs, reputation and industry contacts are of such value, and the
Executive’s continued employment so essential to the Bank’s future growth and
profits, that it would suffer severe financial loss should the Executive
terminate their employment;
     ACCORDINGLY, the Board has adopted the Bank of Granite Executive
Supplemental Retirement Plan (hereinafter referred to as the “Executive Plan”)
and it is the desire of the Bank and the Executive to enter into this Agreement
under which the Bank will agree to make certain payments to the Executive upon
the Executive’s retirement or to the Executive’s beneficiary(ies) in the event
of the Executive’s death pursuant to the Executive Plan;
     FURTHERMORE, it is the intent of the parties hereto that this Executive
Plan be considered an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for the Executive, and be considered a
non-qualified benefit plan for purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Executive is fully advised of
the Bank’s financial status; and
     THEREFORE, in consideration of employment the Executive has performed in
the past and those to be performed in the future, and based upon the mutual
promises and covenants herein contained, the Bank and the Executive agree as
follows:

I.   DEFINITIONS

  A.   Effective Date:         The Effective Date of the Executive Plan shall be
October 22, 2004.

 



--------------------------------------------------------------------------------



 



  B.   Plan Year:         Any reference to the “Plan Year” shall mean a calendar
year from January 1st to December 31st. In the year of implementation, the term
“Plan Year” shall mean the period from the Effective Date to December 31st of
the year of the Effective Date.     C.   Retirement Date:         Retirement
Date shall mean retirement from employment with the Bank that becomes effective
on the first day of the calendar month following the month in which the
Executive reaches age sixty-five (65) or such later date as the Executive may
actually retire.     D.   Early Retirement Date:         Early Retirement Date
shall mean a retirement from employment which is effective prior to the Normal
Retirement Age stated herein, provided the Executive has attained age fifty
(50) and has completed seven (7) full years of employment with the Bank from the
date of first employment subsequent to the Executive attaining age eighteen
(18).     E.   Termination of Employment:         Termination of Employment
shall mean the Executive’s voluntary resignation of employment by the Executive
or the Bank’s discharge of the Executive without cause, prior to the Early
Retirement Date (Subparagraph I [D]) or Normal Retirement Age (Subparagraph I
[J]).     F.   Index Retirement Benefit:         The Index Retirement Benefit
for each Executive in the Executive Plan for each Plan Year shall be equal to
the excess (if any) of the Index (Subparagraph I [G]) for that Plan Year over
the Opportunity Cost (Subparagraph I [H]) for that Plan Year, divided by a
factor equal to 1.00 minus the marginal tax rate.     G.   Index:         The
Index for any Plan Year shall be the aggregate annual after-tax income from the
life insurance contract(s) described hereinafter as defined by FASB Technical
Bulletin 85-4. This Index shall be applied as if such insurance contract(s) were
purchased on the Effective Date of the Executive Plan.

2



--------------------------------------------------------------------------------



 



     
Insurance Company:
  Jefferson Pilot Life Insurance Company
Policy Form:
  Flexible Premium Adjustable Life
Policy Name:
  Executive Security Plan 100
Insured’s Age and Sex:
  49, Male
Riders:
  None
Ratings:
  None
Option:
  Level
Face Amount:
  $2,316,000
Premiums Paid:
  $840,000
Number of Premium Payments:
  Single
Assumed Purchase Date:
  October 22, 2004

      If such contracts of life insurance are actually purchased by the Bank,
then the actual policies as of the dates they were actually purchased shall be
used in calculations under this Executive Plan. If such contracts of life
insurance are not purchased or are subsequently surrendered or lapsed, then the
Bank shall receive annual policy illustrations that assume the above-described
policies were purchased or had not subsequently surrendered or lapsed. Said
illustration shall be received from the respective insurance companies and will
indicate the increase in policy values for purposes of calculating the amount of
the Index.         In either case, references to the life insurance contracts
are merely for purposes of calculating a benefit. The Bank has no obligation to
purchase such life insurance and, if purchased, the Executive and the
Executive’s beneficiary(ies) shall have no ownership interest in such policy and
shall always have no greater interest in the benefits under this Executive Plan
than that of an unsecured creditor of the Bank.     H.   Opportunity Cost:      
  The Opportunity Cost for any Plan Year shall be calculated by taking the sum
of the amount of premiums for the life insurance policies described in the
definition of “Index” plus the amount of any after-tax benefits paid to the
Executive pursuant to the Executive Plan (Paragraph II hereinafter) plus the
amount of all previous years’ after-tax Opportunity Cost, and multiplying that
sum by the average after tax yield of a one-year Treasury bill.         I.
Change of Control:         Change of Control shall be defined as follows:

  a.   the acquisition of more than fifty percent (50%) of the value or voting
power of the Bank’s stock by a person or group;

3



--------------------------------------------------------------------------------



 



  b.   the acquisition in a period of twelve months or less of at least
thirty-five percent (35%) of the Bank’s stock by a person or group;     c.   the
replacement of a majority of the Bank’s board in a period of twelve months or
less by Directors who were not endorsed by a majority of the current board
members; or     d.   the acquisition in a period of twelve months or less of
forty percent (40%) or more of the Bank’s assets by an unrelated entity.

      For the purposes of this Executive Plan, transfers on account of deaths or
gifts, transfers between family members or transfers to a qualified retirement
plan maintained by the Bank shall not be considered in determining whether there
has been a Change of Control.     J.   Normal Retirement Age:         Normal
Retirement Age shall mean the date on which the Executive attains age sixty-five
(65).     K.   Benefit Accounting:         The Bank shall account for the
benefit provided herein using the regulatory accounting principles of the Bank’s
primary federal regulator. The Bank shall establish an accrued liability
retirement account for the Executive into which appropriate reserves shall be
accrued.

II.   INDEX BENEFITS

  A.   Retirement Benefits:         Subject to Subparagraph II (E) hereinafter,
an Executive who remains in the employ of the Bank until the Normal Retirement
Age (Subparagraph I [J]) shall be entitled to receive an annual benefit amount
equal to the amount set forth in Exhibit A-1. Said payments shall be made
annually and shall commence thirty (30) days following the Executive’s
retirement and shall continue each Plan Year until the Executive attains age
seventy-five (75). Upon completion of the aforestated payments and commencing
subsequent thereto and subject to Subparagraph II (A) (i) hereinbelow, the Index
Retirement Benefit (Subparagraph I [F]) for each Plan Year subsequent to the
year in which the Executive attains age seventy-five (75), and including the
remaining portion of the Plan Year in which the Executive attains age
seventy-five (75) shall be paid to the Executive until the Executive’s death.

4



--------------------------------------------------------------------------------



 



  (i)   The Index Retirement Benefit Adjustment:         The Index Retirement
Benefit payment as set forth hereinabove for the first Plan Year subsequent to
the Executive attaining age seventy-five (75) shall be adjusted according to a
number equal to the aggregate of the Index Retirement Benefit (Subparagraph I
[F]) for each Plan Year from the Effective Date of this agreement until the Plan
Year the Executive attains age seventy-five (75) over the aggregate of the
benefit payments the Executive actually received under the terms of this
Executive Plan through that date. For example, if the Executive retires at age
sixty-five (65) and the aggregate annual benefits received by the Executive
until the Plan Year the Executive attains age seventy-five (75) were
$900,000.00, and the aggregate Index Retirement Benefits for each Plan Year from
the Effective Date of this agreement to the Plan Year the Executive’s attains
age seventy-five (75) were $1,000,000.00 then the Executive’s Index Retirement
Benefit in the first Plan Year said payment is payable to the Executive would be
increased by $100,000.00. If said number is a deficit then the Index Retirement
Benefit for the first Plan Year said payment is payable to the Executive and
each subsequent Plan Year’s benefit (if necessary) shall be reduced until the
entire deficit has been recovered by the Bank. For each year thereafter, the
Index Retirement Benefit payment shall be paid as set forth in Subparagraph I
(E). For example, if the Executive retires at age sixty-five (65) and the
aggregate annual benefits to be received by the Executive until the Plan Year
the Executive attains age seventy-five (75) were $1,000,000.00, and the
aggregate Index Retirement Benefits for each Plan Year from the Effective Date
of this agreement to the Plan Year the Executive attains age seventy-five
(75) were $900,000.00 and the Executive’s Index Retirement Benefit was
$90,000.00 in the first year, then the Executive would not receive any Index
Retirement Benefit in the first year, and the second years’ Index Retirement
benefit would be reduced by $10,000.00.

  B.   Early Retirement:         Subject to Subparagraph II (E), should the
Executive elect Early Retirement or be discharged without cause by the Bank
subsequent to the Early Retirement Date [Subparagraph I (D)], the Executive
shall be entitled to receive the annual benefit set forth in Exhibit A-2,
actuarially reduced then further reduced by the full number of years the
Executive retires early prior to Normal Retirement Age, times six and sixty
seven one hundredths percent (6.67%) (For example, if Executive retires at age
61,

5



--------------------------------------------------------------------------------



 



      the annual benefit set forth in Exhibit A-2 shall be actuarially reduced
then further reduced by 26.68%: 61 to 65 = 4 X 6.67%=26.68%.) Said payments
shall be made annually and shall commence thirty (30) days following the
Executive’s early retirement and shall continue until the Plan Year in which the
Executive attains age seventy-five (75). Upon completion of the aforestated
payments and commencing subsequent thereto and subject to Subparagraph II (A)
(i) hereinabove, the vested percentage set forth hereinabove of the Index
Retirement Benefit for each Plan Year subsequent to the year in which the
Executive attains age seventy-five (75), and including the remaining portion of
the Plan Year in which the Executive attains age seventy-five (75), shall be
paid to the Executive until the Executive’s death.     C.   Termination of
Employment:         Subject to Subparagraph II (E), should an Executive suffer a
Termination of Employment subsequent to three (3) full years of employment with
the Bank from the Executive attaining age eighteen (18), the Executive shall be
entitled to receive the percentage set forth hereinbelow that corresponds to the
number of full years the Executive has been employed the Bank subsequent to the
Executive attaining age eighteen (18), times the annual benefit set forth in
Exhibit A-1. Said payments shall commence thirty (30) days following the
Executive’s Normal Retirement Age (Subparagraph I [J]) and shall continue until
the Executive attains age seventy-five (75). Upon completion of the aforestated
payments and commencing subsequent thereto and subject to Subparagraph II (A)
(i) hereinabove the Index Retirement Benefit for each Plan Year subsequent to
the year in which the Executive attains seventy-five (75), and including the
remaining portion of the Plan Year in which the Executive attains age
seventy-five (75), shall be paid to the Executive until the Executive’s death.

          Years of   Vesting Percentage Employment   (to a maximum of 100%)
0-2
    0 %
3
    20 %
4
    40 %
5
    60 %
6
    80 %
7 or more
    100 %

  D.   Death:         If the Executive dies while there is a balance in the
Executive’s accrued liability retirement account, then the unpaid balance shall
be paid in a lump sum to the individual or individuals designated in writing by
the

6



--------------------------------------------------------------------------------



 



      Executive and filed with the Bank. In the absence of or a failure to
designate a beneficiary, the unpaid balance shall be paid in a lump sum to the
personal representative of the Executive’s estate. If, upon death, the Executive
shall have received the total balance of the Executive’s accrued liability
retirement account, then no further benefit shall be due hereunder. In any
event, upon the death of the Executive, the Executive’s beneficiary shall not be
entitled to receive any Index Retirement Benefit.     E.   Termination of
Employment and Discharge for Cause:         The Bank may elect to terminate the
Executive “for cause” immediately upon written notice to the Executive. For
purposes of this Agreement, “for cause” shall mean (a) any dishonest, illegal or
other act of moral turpitude (such as theft, fraud or embezzlement) by the
Executive which is materially detrimental to the interest and well-being of the
Bank, (b) the conviction of a felony, (c) the unreasonable failure or refusal of
the Executive to perform to the best of the Executive’s ability on a reasonable
basis the Executive’s duties hereunder, or (d) any violation by the Executive of
any state or federal law, rule or regulation relating to banking, financial
institutions or securities laws, the violation of which would be materially
detrimental to the interest and well-being of the Bank. Should the Executive
suffer a Termination of Employment prior to three (3) full years of employment
subsequent to the Executive attaining age eighteen (18) or upon the termination
of the Executive “for cause”, this Agreement and all of the Bank’s obligations
hereunder shall terminate immediately, except for obligations which have accrued
prior thereto as provided in Subparagraphs II (D) and (F) in the case of the
Executive’s death or disability.     F.   Disability Benefit:         In the
event that there is a finding of any qualified period of disability for the
Executive, the Bank will deposit into the Contingent Disability Trust for
Executive (hereafter “Trust”) an amount equal to the accrued liability
retirement account established on the Executive’s behalf pursuant to this
Agreement. No other benefits will be owed to the Executive under this Agreement
during the Period of Disability.         An Executive is considered disabled if
he or she is: [1] unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or [2] by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving

7



--------------------------------------------------------------------------------



 



      income replacement benefits for a period of not less than three (3) months
under an accident and health plan covering the Executive of the Bank. If there
is a dispute regarding whether the Executive is disabled, such dispute shall be
resolved by a physician mutually selected by the Bank and the Executive and such
resolution shall be binding upon all parties to this Agreement.         If the
Executive is under a Period of Disability on the date the Executive reaches
Normal Retirement Age, this agreement shall automatically terminate and the
Executive shall not be entitled to any further benefits under this Agreement.  
      If the Period of Disability ends prior to Normal Retirement Age and the
Executive returns to active employment with the Bank, the Bank will pay the
Executive a reduced retirement benefit amount. The retirement benefit amount
shall be reduced by the ten (10) year annual annuity that would be payable from
the Trust assuming the trust assets earned on a net of four percent (4%)
annually starting from the date of the existence of said Trust.     G.   Death
Benefit:         Except as set forth above, there is no death benefit provided
under this Agreement.

III.   RESTRICTIONS UPON FUNDING       The Bank shall have no obligation to set
aside, earmark or entrust any fund or money with which to pay its obligations
under this Executive Plan. The Executive, their beneficiary(ies), or any
successor in interest shall be and remain simply a general creditor of the Bank
in the same manner as any other creditor having a general claim for matured and
unpaid compensation.       The Bank reserves the absolute right, at its sole
discretion, to either fund the obligations undertaken by this Executive Plan or
to refrain from funding the same and to determine the extent, nature and method
of such funding. Should the Bank elect to fund this Executive Plan, in whole or
in part, through the purchase of life insurance, mutual funds, disability
policies or annuities, the Bank reserves the absolute right, in its sole
discretion, to terminate such funding at any time, in whole or in part. At no
time shall any Executive be deemed to have any lien nor right, title or interest
in or to any specific funding investment or to any assets of the Bank.       If
the Bank elects to invest in a life insurance, disability or annuity policy upon
the life of the Executive, then the Executive shall assist the Bank by freely
submitting

8



--------------------------------------------------------------------------------



 



    to a physical exam and supplying such additional information necessary to
obtain such insurance or annuities.

IV.   CHANGE OF CONTROL       Upon a Change of Control (Subparagraph I [I]), if
the Executive subsequently suffers a Termination of Employment (Subparagraph I
[E]), then the Executive shall receive the benefits promised in this Executive
Plan upon attaining Normal Retirement Age, as if the Executive had been
continuously employed by the Bank until the Executive’s Normal Retirement Age.
The Executive will also remain eligible for all promised death benefits in this
Executive Plan. In addition, no sale, merger, or consolidation of the Bank or
its owners shall take place unless the new or surviving entity expressly
acknowledges the obligations under this Executive Plan and agrees to abide by
its terms.   V.   MISCELLANEOUS

  A.   Alienability and Assignment Prohibition:         Neither the Executive,
nor the Executive’s surviving spouse, nor any other beneficiary(ies) under this
Executive Plan shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), nor be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Executive or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, the Bank’s
liabilities shall forthwith cease and terminate.     B.   Binding Obligation of
the Bank and any Successor in Interest:         The Bank or its owners shall not
merge or consolidate into or with another bank or sell substantially all of its
assets to another bank, firm or person until such bank, firm or person expressly
agree, in writing, to assume and discharge the duties and obligations of the
Bank under this Executive Plan. This Executive Plan shall be binding upon the
parties hereto, their successors, beneficiaries, heirs and personal
representatives.     C.   Amendment or Revocation:         It is agreed by and
between the parties hereto that, during the lifetime of the Executive, this
Executive Plan may be amended or revoked at any time

9



--------------------------------------------------------------------------------



 



      or times, in whole or in part, by the mutual written consent of the
Executive and the Bank.     D.   Gender:

      Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.     E.   Effect on Other Bank Benefit
Plans:         Nothing contained in this Executive Plan shall affect the right
of the Executive to participate in or be covered by any qualified or
non-qualified pension, profit-sharing, group, bonus or other supplemental
compensation or fringe benefit plan constituting a part of the Bank’s existing
or future compensation structure.     F.   Headings:         Headings and
subheadings in this Executive Plan are inserted for reference and convenience
only and shall not be deemed a part of this Executive Plan.     G.   Applicable
Law:         The validity and interpretation of this Agreement shall be governed
by the laws of the State of North Carolina.     H.   12 U.S.C. § 1828(k):      
  Any payments made to the Executive pursuant to this Executive Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.     I.   Partial Invalidity:
        If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.

10



--------------------------------------------------------------------------------



 



  J.   Employment:         No provision of this Executive Plan shall be deemed
to restrict or limit any existing employment agreement by and between the Bank
and the Executive, nor shall any conditions herein create specific employment
rights to the Executive nor limit the right of the Employer to discharge the
Executive with or without cause. In a similar fashion, no provision shall limit
the Executive’s rights to voluntarily sever the Executive’s employment at any
time.

VI.   ERISA PROVISION

  A.   Named Fiduciary and Plan Administrator:         The “Named Fiduciary and
Plan Administrator” of this Executive Plan shall be Bank of Granite, until its
resignation or removal by the Board. As Named Fiduciary and Plan Administrator,
the Bank shall be responsible for the management, control and administration of
the Executive Plan. The Named Fiduciary may delegate to others certain aspects
of the management and operation responsibilities of the Executive Plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.     B.   Claims Procedure and Arbitration:         In the event a
dispute arises over benefits under this Executive Plan and benefits are not paid
to the Executive (or to the Executive’s beneficiary(ies) in the case of the
Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Named Fiduciary and Plan
Administrator named above within sixty (60) days from the date payments are
refused. The Named Fiduciary and Plan Administrator shall review the written
claim and if the claim is denied, in whole or in part, they shall provide in
writing within sixty (60) days of receipt of such claim the specific reasons for
such denial, reference to the provisions of this Executive Plan upon which the
denial is based and any additional material or information necessary to perfect
the claim. Such written notice shall further indicate the additional steps to be
taken by claimants if a further review of the claim denial is desired. A claim
shall be deemed denied if the Named Fiduciary and Plan Administrator fail to
take any action within the aforesaid sixty (60) day period.         If claimants
desire a second review they shall notify the Named Fiduciary and Plan
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Executive Plan or any documents relating thereto and
submit any written issues and comments it may feel

11



--------------------------------------------------------------------------------



 



appropriate. In their sole discretion, the Named Fiduciary and Plan
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of the Plan Agreement upon which the decision is based.
If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.
Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

VII.   TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS       The Bank is entering into this Agreement upon the
assumption that certain existing tax laws, rules and regulations will continue
in effect in their current form. If any said assumptions should change and said
change has a detrimental effect on this Executive Plan, then the Bank reserves
the right to terminate or modify this Agreement accordingly. Upon a Change of
Control (Subparagraph I [I]), this paragraph shall become null and void
effective immediately upon said Change of Control.

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that upon execution, each has received a conforming copy.

                          BANK OF GRANITE         Granite Falls, North Carolina
 
               
/s/ Jatana M. Bremer
      By:   /s/ Samuel M. Black   SVP              
Witness
          (Bank Officer other than Insured)   Title
 
                /s/ Jatana M. Bremer       /s/ R. Scott Anderson          
Witness       R. Scott Anderson

12



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM
FOR THE EXECUTIVE SUPPLEMENTAL
RETIREMENT PLAN AGREEMENT

          I.   PRIMARY DESIGNATION                         (You may refer to the
beneficiary designation information prior to completion of this form.)
 
       
 
  A.   Person(s) as a Primary Designation:
 
      (Please indicate the percentage for each beneficiary.)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                      B.   Estate as a Primary Designation:
 
                    My Primary Beneficiary is The Estate of       as set forth
 
               
 
                    in the last will and testament dated the
                     day of                     ,                      and any
codicils thereto.

 
                    C.   Trust as a Primary Designation:

                  Name of the Trust :    
 
           
 
                Execution Date of the Trust :                      /
                     /                                         
 
                Name of the Trustee :    
 
                Beneficiary(ies) of the Trust (please indicate the percentage
for each beneficiary):
 
                 
 
                 
 
                Is this an Irrevocable Life Insurance Trust?
                     Yes                      No     (If yes and this
designation is for a Split Dollar agreement, an Assignment of Rights form should
be completed.)

13



--------------------------------------------------------------------------------



 



          II.   SECONDARY (CONTINGENT) DESIGNATION
 
       
 
  A.   Person(s) as a Secondary (Contingent) Designation:
 
      (Please indicate the percentage for each beneficiary.)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                                         
 
  Name       Relationship       SS#       /         %  
 
                                       

                     
 
  Address:                          
 
      (Street)   (City)   (State)   (Zip)

                      B.   Estate as a Secondary (Contingent) Designation:
 
                    My Secondary Beneficiary is The Estate of       as set forth
 
               
 
                    in my last will and testament dated the                     
day of                     ,                      and any codicils thereto.

 
                    C.   Trust as a Secondary (Contingent) Designation:

                  Name of the Trust :    
 
           
 
                Execution Date of the Trust :                      /
                     /                                         
 
                Name of the Trustee :    
 
                Beneficiary(ies) of the Trust (please indicate the percentage
for each beneficiary):
 
                 
 
                 

All sums payable under the Executive Supplemental Retirement Plan Executive
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.

             
 
           
 
  R. Scott Anderson       Date

14



--------------------------------------------------------------------------------



 



EXHIBIT “A-1”
for
R. Scott Anderson

                  End of           Benefit Year Age:         Amount: 65        
$ 100,520 66         $ 101,540 67           $ 102,706 68           $ 103,196 69
          $ 101,344 70           $ 104,326 71           $ 102,111 72          
$ 100,191 73           $ 98,554 74         $ 97,362

15



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”

                      Plan Years Subsequent to             Early Retirement Date
as             Defined in Subparagraph I (D)   Benefit         of the Agreement:
  Amount:    
 
  1   $ 100,520      
 
  2   $ 101,540      
 
  3   $ 102,706      
 
  4   $ 103,196      
 
  5   $ 101,344      
 
  6   $ 104,326      
 
  7   $ 102,111      
 
  8   $ 100,191      
 
  9   $ 98,554      
 
  10   $ 97,362     *

 

*  This benefit amount shall remain constant for any remaining Plan Years that
the Executive may be entitled to receive a fixed benefit amount pursuant to
Subparagraph II (B) of the Agreement; the Executive’s age seventy-five (75).

16